UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7656


CHRISTOPHER STEPHON WASHINGTON,

                    Petitioner - Appellant,

             v.

DIRECTOR OF THE VIRGINIA DEPARTMENT OF CORRECTIONS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:16-cv-01570-TSE-MSN)


Submitted: February 22, 2018                                 Decided: February 27, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Stephon Washington, Appellant Pro Se. Craig Stallard, Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Stephon Washington seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that

the petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that Washington has not

made the requisite showing. Accordingly, we deny Washington’s motion for transcripts at

government expense, deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                DISMISSED




                                              2